Title: To George Washington from Captain Charles Craig, 20 November 1777
From: Craig, Charles
To: Washington, George



Sir
Frankford [Pa.] 3 oClock [c.20 November 1777]

I have delay’d writing in expectation of hearing something new from the City, but nothing has Transpired since I had the Honour of Adressing Your Excellency.
Every Account Confirms the enemys haveing but very few men in the City at present, I shall embrace the earliest oppertunity of Communicateing any fa⟨rther⟩ intellegence. I have the Honour to be Yr Excellencys Most Obt Servt

C. Craig

